DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows
Please place the abstract as the following on a separate sheet. “A voltage reference circuit including a resistive track having a first force contact and a second force contact. The first and second force contacts configured to pass a current through the resistive track. A first sense contact, a second sense contact and a third sense contact are arranged at different positions along the resistive track between the first and second force contacts and the sense contacts are arranged to define a first resistor and a second resistor. A first component arrangement includes a P-N junction which has a temperature dependent voltage bias; a second component arrangement. One or both of the first component arrangement and the second component arrangement provide for a counter-bias voltage. The counter bias voltage counters the temperature dependent voltage bias of the P-N junction such that the voltage reference circuit provides a constant output reference voltage.”
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein a first force contact for coupling with a first supply voltage, and a second force contact for coupling to a second supply voltage, wherein the first and second force contacts are configured to pass a current through the resistive track; wherein one or both of the first component arrangement and the second component arrangement provide for a counter-bias voltage over the first or second resistor, the counter bias voltage for countering the temperature dependent voltage bias of the P-N junction and wherein the counter bias voltage is set by the ratio of the first resistance to the second resistance such that the voltage reference circuit is configured to provide a constant output Claims 2-15 are dependent upon claim 1 therefore are also allowable.

Regarding claim 16, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first force contact for coupling with a first supply voltage, and a second force contact for coupling to a second supply voltage, wherein the first and second force contacts are configured to pass a current through the resistive track. Claims 17-20 depend upon claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                            Supervisory Patent Examiner, Art Unit 2839